CALABRIA, Judge,
concurring in part and dissenting in part.
I concur with the portions of the majority’s opinion that affirm the trial court’s adjudication. I also concur with remanding that portion of the trial court’s order permitting supervised visitation for clarification of the visitation plan. However, I respectfully dissent from the portion of the majority’s opinion remanding the instant case for additional findings of fact regarding child support. Rather than remand for findings of fact, I would simply vacate the portion of the trial court’s order dealing with child support as well as the portion of the trial court’s order requiring respondent father to obtain employment. The issues of the appropriate amount of child support and respondent father’s employment can ultimately be determined in IV-D Court.
In the instant case, the trial court had the following exchange with respondent mother’s counsel:
THE COURT: I would order the father to pay child support for the child. Has that — ? That’s been set up before, has it not, in IV-D?
[RESPONDENT MOTHER’S COUNSEL]: I don’t believe so, Your Honor. I believe that was [inaudible].
THE COURT: Oh, that was different children. Okay. I would ask the mother to go to IV-D and make arrangements for child, child *299support enforcement. I would order the father to cooperate with the IV-D child support enforcement agency in making financial contribution to the child. Pending the determination of an appropriate amount I would set a minimum of $100 per month for child support to be payable by the father to the child.
In its written order, the trial court ordered “[t]hat the respondent father shall pay to the respondent mother for support of the minor child the sum of $100.00 a month beginning August 1, 2009 and payable on the first of each month thereafter until the respondent mother is able to have this case heard in IV-D court.”
Chapter 110 of our statutes defines a IV-D case as “a case in which services have been applied for or are being provided by a child support enforcement agency established pursuant to Title IV-D of the Social Security Act as amended and this Article.” N.C. Gen. Stat. § 110-129(7) (2009). The trial court in a IV-D case is empowered to
enter an order for the support of the child by periodic payments, which order may include provision for reimbursement for medical expenses incident to the pregnancy and the birth of the child, accrued maintenance and reasonable expense of the action under this subsection on the affidavit of parentage previously filed with said court.
N.C. Gen. Stat. § 110-132(b) (2009). In addition, “[t]he court may order the responsible parents in a IV-D establishment case to perform a job search, if the responsible parent is not incapacitated.” Id.) see also N.C. Gen. Stat. § 50-13.4(b) (2009).
“When determining a child support award, a trial judge has a high level of discretion, not only in setting the amount of the award, but also in establishing an appropriate remedy. However, the court’s discretion is curtailed in IV-D cases in which services involve a child support enforcement agency.” Guilford Cty. v. Davis, 177 N.C. App. 459, 460, 629 S.E.2d 178, 179 (2006) (internal quotations and citations omitted).
The trial court in the instant case was ultimately attempting to have the issue of child support resolved by the IV-D court. While I agree with the majority that the trial court erred by attempting to order child support without proper findings pending respondent mother’s institution of a case in IV-D court, I do not believe that it would be appropriate to return this case to the trial court merely for findings. The IV-D court is much better equipped to determine the *300appropriate amount of child support and is statutorily authorized to assist respondent father in obtaining employment. All further action regarding child support needs to occur in IV-D court.